   Case: 4:19-mj-01500-JMB Doc. #: 4 Filed: 11/15/19 Page: 1 of 1 PageID #: 13


                                                                                        FILED
                    UNITED STATES DISTRICT COURT                NOV I 5 2019
                    EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION                  U. S. DISTRICT COURT
                                                           EASTERN DISTRICT OF MO
 UNITED STATES OF AMERICA,          )                               ST.LOUIS
                                    )
 Plaintiff,                         )
                                    )
 v.                                 ) No. 4:19 MJ 1500 JMB
                                    )
 HAITAO XIANG,                      )
                                    )
 Defendant.                         )


                 MOTION FOR PRETRIAL DETENTION AND HEARING

     Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Matthew T. Drake, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, §3141, et seq.

     As and for its grounds, the Government states as follows:

     There is a serious risk that the defendant will flee.

     WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       s/Matthew T Drake
                                                       MATTHEW T. DRAKE, 46499MO
                                                       Assist~nt United States Attorney
